Election/Restrictions
Claims 11, 13-15, 19, 20, 22-27, 29, 30, 38 and 39 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 34 and 45-51, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 24 September 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

49. (Currently Amended) A method of treating cystic fibrosis in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of the modified DNase I protein of claim 11, thereby treating cystic fibrosis.

Authorization for this examiner’s amendment was given in an interview with Mr. Martin D. Moynihan on 30 August 2021.

Examiner’s Statement of Reasons for Allowance
	The Information Disclosure Statements filed 09 June 2021, 24 June 2021 and 10 August 2021 have been considered.
	The Amendment filed 16 August 2021 overcomes the 103 rejection.  The closest prior art of record is Lazarus et al. (US Publication No. 2001/0041360), Shak (US Publication No. 2003/0044493), and Tawfik (The Proteins Protocols Handbook, pp. 477-478, 2002).
Lazarus et al. describe variants of human DNase I that can have reduced binding affinity for actin.  The parent human DNase I has an amino acid sequence identical with SEQ ID NO: 1 of the present application.  In addition to the carboxy terminus, the DNase I has 21 carboxyl groups present in aspartyl residues and 12 carboxyl groups present in glutamyl residues, for a total of 34 carboxyl groups.  The DNase I variants can be formulated in a pharmaceutical composition comprising calcium and can be chemically modified to affect actin binding or another property of the protein such as stability, biological half-life, or immunogenicity.  The chemical modification of the DNase can be instead of or in addition to amino acid mutation of 
Shak describes human DNase for use in therapeutic or diagnostic compositions.  The human DNase I has an amino acid sequence identical with SEQ ID NO: 1 of the present application.  The human DNase can be subjected to various chemical modifications including the reaction of aspartyl and/or glutamyl side groups with carbodiimides.  In addition, the C-terminal carboxyl can be amidated.
Tawfik describes the amidation of carboxyl groups in proteins.  The amidation is performed by reacting a carboxy group of an aspartyl and/or glutamyl group with a carbodiimide followed by reaction of the activated carboxyl group with an amine.  Variations in the structure of the amine such as size, charge, and hydrophobicity can be altered so as to alter the effect of chemical modification on the altered protein. 
While the teachings of Lazarus et al., Shak and Tawfik would have guided one of skill in the art to have amidated the carboxyl group of one or more glutamyl, aspartyl or C-terminal groups of human DNase I, the claimed subject would not have been obvious because the prior art or record does not teach or suggest that by modifying at least five carboxylic acid groups in DNase I, one can produce a modified DNase which has a catalytic efficiency with respect to DNA .

Conclusion
	Claims 1-10, 12, 16-18, 21, 28, 31-33, 35-37, 40-44 and 52-59 have been cancelled.  Claims 11, 13-15, 19, 20, 22-27, 29, 30, 38 and 39 are directed to an allowable product. Method Claims 34 and 45-51 incorporate all the limitations of at least one allowable product claim and have been rejoined and examined.  Claims 11, 13-15, 19, 20, 22-27, 29, 30, 34, 38, 39 and 45-51 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652